The offense is burglary; the punishment, confinement in the penitentiary for two years.
On the night of February 11, 1937, the place of business of H. E. Dickerson was burglarized and a cash register and other property taken therefrom. The cash register was later recovered. The testimony on the part of the State was sufficient to show that appellant and Elton L. Keele committed the burglary. Appellant introduced witnesses whose testimony raised the issue of alibi. Testifying in his own behalf, appellant denied that he participated in the burglary.
No bills of exception are brought forward and no exceptions were leveled at the charge of the court.
The judgment is affirmed.
Affirmed. *Page 500 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.